DOMESTIC RELATIONS PROCEDURAL RULES COMMITTEE
                           ADOPTION REPORT

                           Amendment of Pa.R.Civ.P. 1930.1

       On December 1, 2021, the Supreme Court amended Pennsylvania Rule of Civil
Procedure 1930.1 to conform the rule to recent amendments to the Case Records Public
Access Policy of the Unified Judicial System of Pennsylvania (Policy) adopted on October
6, 2021. The Domestic Relations Procedural Rules Committee (Committee) has
prepared this Adoption Report describing the rulemaking process. The statements
contained in this Adoption Report are those of the Committee, not the Supreme Court.
An Adoption Report should not be confused with Comments included in the rules. See
Pa.R.J.A. 103, Comment.

        Effective January 1, 2022, the amendments to Section 7.0(A) and (C) of the Policy
require filers to safeguard confidential information using a Confidential Information Form.
Prior to those amendments, the Policy provided an option for a court to adopt a rule or an
administrative order to permit the filing of a document in two versions, a “Redacted
Version” and an “Unredacted Version” rather than require the use of the Confidential
Information Form. In addition, Section 9.0(H) has been added to indicate that the
amended Policy does not apply retroactively to documents filed with a court prior to the
amendment’s effective date.

       In Domestic Relations matters, Pa.R.Civ.P. 1930.1 governs confidential
information and confidential documents, including the certification that a filing is compliant
with the Policy. The conforming amendments delete references within the rule and
comment relating to the option for a court to require redacted and unredacted versions of
a document when safeguarding confidential information.